Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 1 of 35




    AMENDED
   APPENDIX Q
      Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 2 of 35



fbwafuryp.info
mxueuf.info
nieuwmoer.info
pmuflguxive.info
pxccxxy.info
robo51.info
sve-ce-da-nas-pojebe.info
wmzubgmexl.info
zfgflmryq.info
zramwzuxj.info
x90.io
afiruojqqrgocp.cc
brureservtestot.cc
btnqcuhxhwmjyb.cc
dvhqtoyfhlawql.cc
euuwkeinwclwfh.cc
fovqpcxpwkrfif.cc
ghrfwrusemrfpv.cc
iorsexmhtpuadm.cc
j183ye5382ybsowu.cc
jdoioacubrgvgi.cc
lghupfxnwhdshc.cc
nknbgiarcugddj.cc
pbcynxqexcwvba.cc
peatbsnmevkaxo.cc
pelvpfylesjilg.cc
qklnxkxcbfsogp.cc
rpvdvkneumpnmj.cc
sjkpssyewuhdox.cc
skfphihvbqlxtt.cc
tnsskesfapimpq.cc
tqwfmeqdpnnuso.cc
wkbbjppidbocom.cc
J73GDY64REFF625R.CC
1odt2df1cut9hr1ugftac6uvzji.com
4ypv1eehphg3a.com
aaeth.com
abilitymanagement.com
abtty.com
abuel.com
acych.com
advantagedeal.com
advantagelessons.com
advantagelouisville.com
agent-stop-credit.com
agqyicckdsqwnx.com
aiaji.com
aiikg.com
aipok.com
airline-charge.com
      Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 3 of 35



airportsearch.com
akiaymoster12.com
alarmnetworking.com
ambitionradio.com
amimi.com
analysisblock.com
analystsurvey.com
aogqal.com
aozic.com
apinchofthepast.com
aprhq.com
aqres.com
armye.com
assetnegotiations.com
assistanceplease.com
assistantneeded.com
associationbenefit.com
astrologycard.com
aswsn.com
athensbreakfast.com
athleticletters.com
atlanticmachine.com
atqkl.com
attractionlab.com
auctionmyself.com
audiencecount.com
audienceexperience.com
australianfilm.com
authenticdocument.com
authenticmadrid.com
authenticmotivation.com
authenticnoise.com
authorcampaign.com
authoritycredit.com
authoritymanagement.com
authoritymarketing.com
automationkitchen.com
averagefinish.com
avubi.com
awgnc.com
aywlviadjfjtss.com
azmaintenance.com
b25xq2hc3ypmrgt75z.com
baggindope.com
bandnightlife.com
bannerbreakfast.com
baseballtarget.com
batteriesdiscount.com
battlenations.com
baymaternityculture.com
      Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 4 of 35



bbfqz.com
bbfrf.com
bblnm.com
bbpmt.com
bbwfh.com
bearlakedisposal.com
beautifuljapan.com
beautifulmaps.com
beautymarkers.com
becominglincoln.com
behaviormarkets.com
behaviourbank.com
bembu.com
bemcradhxkfwui.com
benefitsnotebook.com
bennettmaterial.com
betlouisville.com
beuyp.com
beyondbenefit.com
bgrape.com
bhikhu.com
bhtfw.com
billionaccess.com
billpay-center.com
bilnu.com
binarynewsletter.com
biotechnology.com
birdslanguage.com
birthresearch.com
bisce.com
bitgt.com
biupa.com
bjjhzn.com
bjkyc.com
bjwry.com
bllrdtuvrqe.com
bluwmiygmpyqkl.com
blwjw.com
bmbmi.com
bnrps.com
bntpk.com
boatexperience.com
bocge.com
boein.com
bookingffiisee.com
bookingnicaragua.com
bookingnigeria.com
booklar.com
boqpeicr.com
borderlifestyle.com
      Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 5 of 35



bostonjewellery.com
bostonnaturals.com
bouldermountains.com
boutiqueliving.com
bpzao.com
breath-bear-balance.com
bridgeslegend.com
broadwaymalaysia.com
brokersadvance.com
btlxjd.com
buildingsmarketing.com
buildmovement.com
bumperdiscount.com
burlingtonlaser.com
burlingtonmotels.com
buroodin.com
business-camp.com
business-dream.com
businessalarm.com
businessdemand.com
businessleone.com
businessluxury.com
butterflylovers.com
bvffv.com
bvtmt.com
bxano.com
bxylp.com
bzwkt.com
cablediscount.com
cablemachine.com
cadillackings.com
cakef.com
calibrationnews.com
californiacomplete.com
californiagas.com
californiaking.com
californiamovers.com
calpf.com
cambodialands.com
cambodianetworking.com
cameronmarketing.com
campinglocator.com
campusnirvana.com
canrp.com
capital-look.com
capitalscreen.com
capitolkitchen.com
caribbeanbuild.com
caribbeanmusicians.com
caribbeannewsletter.com
      Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 6 of 35



carolinaconcentrate.com
casaexperience.com
cashneighborhood.com
cashsurprise.com
casinomortgage.com
catalystmaine.com
cateringlamps.com
catnewsletter.com
cblzj.com
celebrationstore.com
celebritylawn.com
cellularlaser.com
cellularlogistics.com
certainconnect.com
certification.com
cfhay.com
cgoai.com
chainconference.com
chairsdetermine.com
challengecard.com
challengeresort.com
chamablunk.com
championlouisville.com
characterchampion.com
characterexchange.com
characteristics.com
characterized.com
chargelighter.com
chargelocator.com
charitablehost.com
chickenticket.com
chocolatepage.com
chsyy.com
cisexp.com
cjwzw.com
cjzzz.com
ckwqzu.com
clanpontaccio.com
clientlocator.com
closetinfluence.com
clumm.com
cmbrt.com
cmems.com
cnisz.com
cnjzn.com
cnvdz.com
cocek.com
commission-store.com
commissionking.com
commissionland.com
      Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 7 of 35



commissionmachines.com
communication.com
computercover.com
concertcredit.com
confidencemotivation.com
conversation.com
counter-style.com
countryknowledge.com
countrymotion.com
countrythink.com
coyts.com
cpbxc.com
cream-tour-garden.com
crmsh.com
csbtd.com
csdnn.com
csekt.com
csybb.com
ctmfk.com
culturebridge.com
cumru.com
cwirc.com
cxxxd.com
daandq.com
dadom.com
damny.com
datacommunicate.com
datemanagement.com
daughterchange.com
dbjxx.com
dborscdkwopp.com
dcari.com
departmentchair.com
desdec.com
desiresink-access.com
dficointeriors.com
dgerm.com
dgtzs.com
dhcbhweeuuww.com
diamonddollsfitness.com
dimensionmarketing.com
diotaaddy.com
discountcredit.com
discountjersey.com
discountmachines.com
discountmaintenance.com
divot-sarip.com
diyoa.com
djform.com
dkgemn.com
      Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 8 of 35



dkkba.com
dkkkj.com
dljzd.com
dmwqz.com
dnwbj.com
dochgo.com
doctorcontent.com
doctordiscuss.com
dooum.com
dpqrs.com
dpurr.com
dryic.com
dtyiqvwvffyq.com
dualan.com
duboe.com
dvcenj.com
dvemqstdhekpmn.com
dvhai.com
dwhrs.com
dyhiv.com
dzbjb.com
earmaintenance.com
earth-apologize.com
eclnk.com
economicsresult.com
economysurvey.com
edigy.com
eduup.com
eeyxs.com
ehado.com
ekaqw.com
ekftwasikmyduf.com
elonp.com
elsnj.com
emntv.com
endlay-principle.com
environmentjapan.com
equipmentcareer.com
equipmentwear.com
equol.com
erblz.com
esasi.com
escqq.com
esjrgt.com
establishment.com
evhou.com
explanationcome.com
exxee.com
ezcrt.com
fabos.com
      Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 9 of 35



familykennedy.com
familylindsay.com
famln.com
fannyfuff.com
farmcondition.com
faxjam.com
fdaip.com
fders.com
feelingknowledge.com
fewmoments.com
fgspicm.com
fgxlkkfiptid.com
fhgqb.com
finance-waste.com
financemumbai.com
firmas.com
fjjqz.com
flowerlifestyle.com
foobu.com
foodinterview.com
forcechallenge.com
foreverteresa.com
forgerd.com
fortunemorgan.com
freepsdfile.com
friend-click.com
friendshipisland.com
friendshippin.com
frogz.com
fsgxx.com
fucor.com
funeral-contribute.com
fxccb.com
fxmqe.com
fxtsz.com
fyggis.com
fykkc.com
fzkkg.com
fzzxc.com
gadre.com
gajkl.com
gap-rain-counter.com
garageengineer.com
gardenlanguage.com
gasaz.com
gbzhedl.com
gcwjt.com
gdmhbw.com
gdxbyg.com
gggmm.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 10 of 35



gkycj.com
glass-style-south.com
glennuniat.com
governmentlab.com
governmentlawyer.com
governmentlicenses.com
governmentmagazines.com
governmenttalk.com
gqtnc.com
greetingseuropasqq.com
grocerymanhattan.com
gsnev.com
gtkenforcers.com
guady.com
gunda.com
guptxr.com
gutentagmeinliebeqq.com
guysz.com
gxfsw.com
gykji.com
hallparentconsequence.com
hatmanagement.com
hbjlt.com
hbszy.com
hcedm.com
hcwtb.com
hdwcp.com
healthchallenge.com
healthlaboratory.com
healthlasting.com
heskb.com
hetht.com
heyir.com
hfhshy.com
hfjxh.com
hh-dating25.com
hhtxx.com
hiaon.com
higreg.com
hipluc.com
hkcip.com
hkdfw.com
hkgta.com
hlecwu.com
hmjqk.com
hnlyc.com
hntlw.com
holiday-dream.com
homemarijuana.com
hookup-35.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 11 of 35



hpldf.com
hpneu.com
hqcjb.com
hrzzp.com
hspcaz.com
htftf.com
huweq.com
hxrnhl.com
hzwcl.com
iabse.com
ideal-landscape.com
ielect.com
ihwan.com
ihxofmkcudok.com
ijpwr.com
ilher.com
imgnet.com
impays.com
independence.com
independencehost.com
industrydocument.com
informationplay.com
inoll.com
insienstaic.com
internetapply.com
internetcampaign.com
internetnotebook.com
investment-buddy.com
investmentdog.com
investmentnicaragua.com
investmentshelter.com
iofio.com
iooiy.com
ipenj.com
ipxoe.com
irenr.com
issuelaboratory.com
itcfc.com
itclip.com
iwdqv.com
jaods.com
javlr.com
jbdbg.com
jbssd.com
jccmi.com
jcgcwqsiet.com
jclim.com
jerrufer.com
jezay.com
jfrnn.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 12 of 35



jiaws.com
jjsmj.com
jmedes.com
jnrby.com
jnzlcm.com
jointmaintenance.com
jpcna.com
jppoo.com
jsowb.com
jtdgf.com
jtsmw.com
juiceknowledge.com
julxkik.com
jwalka.com
jwbnz.com
jxpucmzwdl.com
jyydn.com
jzcgm.com
jzghf.com
jzwkw.com
karibskieyostovravaski.com
kbvgv.com
kcihyfepfktnpd.com
keyedgell.com
kfcbkgygyeanvf.com
kimdj.com
klclen.com
klooe.com
knowledgemarkers.com
kojdq.com
koocz.com
kpzhz.com
krthq.com
krxsd.com
ksere.com
ksjew.com
kuilo.com
kvsex.com
kygll.com
kysrg.com
kzdai.com
landlistening.com
lannme.com
large-binary.com
laulz.com
layer-fight-branch.com
leather-bank.com
leerswarm.com
lf7blogpro.com
lfmhz.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 13 of 35



lhaziriew90dvd.com
library-show.com
libworkersd.com
lifeinfluence.com
lilawaspy.com
lispx.com
ljhsf.com
ljjcxcjjyxel.com
lldqw.com
lmeet.com
lnwbmmmpklgk.com
loanadvantage.com
lphwg.com
lqqch.com
lrdhx.com
lvodouiriiw.com
lvyia.com
lwjyh.com
lycxl.com
lyjbs.com
lyjoqsjuddmotk.com
lzcsy.com
lzjcd.com
lzsjz.com
lzvcx.com
mabsr.com
macbe.com
machinemovement.com
maintenancepage.com
maksan.com
managementdoctor.com
managementmanuals.com
maouu.com
market-consult.com
marketingaccount.com
marketingexist.com
marketinglabs.com
marketingsay.com
marketingshock.com
marriagepattern.com
mastering-the-art-of.com
masterlegends.com
matterbattle.com
mbwex.com
mbylw.com
mddht.com
mddobjrohtpgwr.com
mdyco.com
medicinecomplete.com
medicinelawyer.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 14 of 35



medium-carpet.com
meeting-smart.com
meetingassist.com
mezyo.com
mffhdthi.com
mfiws.com
mggia.com
minimumcandle.com
mistakelessons.com
mjbriqtvxjjj.com
mjdsx.com
mlqrvaqlwdrktn.com
mlxwc.com
mmajp.com
mortgagemuscle.com
moviequestion.com
mqdlw.com
mrtall.com
mseml.com
muarlghft.com
mugoud.com
mukem.com
mumico.com
mvpzb.com
mxgjzs.com
mycru.com
myfzd.com
myiwf.com
mzkimai.com
nauyz.com
nblyq.com
ncmhsk.com
ncypsm.com
nhala.com
ninut.com
nksls.com
nlpxyg.com
nmchp.com
nmycve.com
noavn.com
nothingmandatory.com
nowmep.com
nozum.com
nrddt.com
nsmpz.com
nssok.com
nthno.com
nurnc.com
nvhqnuxpsov.com
nzawfw.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 15 of 35



oaido.com
obood.com
ofert.com
okbhy.com
okyzx.com
omrit.com
oneht.com
onexz.com
onlineexcellviewmicrosoft.com
oouua.com
opqno.com
oraft.com
ordermachines.com
ordermagazines.com
origii.com
oswjxouysaoema.com
osyoo.com
outsphere.com
ovemu.com
oyidk.com
pagepack-fish.com
paypr.com
pcbul.com
pcmhz.com
pcted.com
peoplecredit.com
peopleinfluence.com
perceptioncurve.com
periodcompany.com
petlt.com
pfcci.com
pfgyj.com
pflkx.com
pfvizrfggp.com
pgraf.com
pgyaothecaggfh.com
philosophyclass.com
piano-doctor.com
pianolandscapes.com
pixgfx.com
pkcha.com
pkgyh.com
placelunch-people.com
planlaboratory.com
plantmovement.com
plasticfinance.com
pnsms.com
podsbr.com
pojgj.com
pokriv.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 16 of 35



poppinga.com
poppingx.com
powernicaragua.com
poxea.com
ppldueb.com
pptau.com
presenceguard.com
pressuretouch.com
pricelocation.com
professorlive.com
programcredit.com
programisland.com
progressliving.com
project-mail.com
psbly.com
ptxbz.com
pwgax.com
pxmov.com
qdqyx.com
qdzywf.com
qhgzs.com
qhqzl.com
qhzzw.com
qiwiy.com
qjjimexstebt.com
qljob.com
qmaha.com
qmigc.com
qmuoss4bzsyjtz.com
qohdh.com
qqfws.com
qsscs.com
qualityexperience.com
qwqgz.com
qxdmp.com
qytuvkhsbmjk.com
rabcc.com
racelaboratory.com
rbdwa.com
rbfmb.com
rcycw.com
realdo.com
red-base-chance.com
referencecredit.com
reliefengineer.com
rendt.com
rensx.com
replacementleague.com
requestliterature.com
rfdwb.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 17 of 35



rfiquivjdfp.com
rhdzy.com
rhlkl.com
rikip.com
rjfdl.com
rkled.com
rmbnq.com
rmivm.com
rockchallenge.com
rolnb.com
rplhvvwopmvu.com
rrest.com
rtigo.com
runwu.com
ruzzr.com
rzpat.com
saladlanesbbc.com
sandexperience.com
scalecampaign.com
scalemortgage.com
schedulewell.com
sciencerelated.com
scmxla.com
scpva.com
sctmc.com
sdgai.com
sdnqq.com
secureserver21.com
securitystate.com
seeno.com
serviceestimate.com
sexej.com
shhddq.com
shits.com
shybdj.com
sjcar.com
sjmsaa.com
skaot.com
skipy.com
sknye.com
slimet.com
slthc.com
smzwm.com
sobxs.com
software-place.com
soldu.com
source-profit.com
speakerwas-meat.com
specialist-zone.com
spheh.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 18 of 35



sport-machine.com
srkaj.com
statusdoctor.com
stnwb.com
strjm.com
sugarstructure.com
svboo.com
svnpinek.com
svvoon.com
swimming-shower.com
swimys.com
swinewag.com
swostr.com
swphq.com
sylcdz.com
sylnt.com
sympathy-rain.com
systemcontact.com
szfmc.com
taepk.com
taggtic.com
targs.com
tbcbm.com
tcknx.com
tddmwwnnowxo.com
tdmmdi.com
teacher-care.com
teazl.com
teerx.com
telephonetower.com
televisionjob.com
tewgo.com
thcjm.com
thelittlestgiants.com
thglj.com
thiang.com
thkso.com
thmbr.com
thnyh.com
ticketoption.com
tilltiechicken.com
timwhid.com
tipobtainlibrary.com
tkjyy.com
tktkt.com
tlzbo.com
tmszj.com
tnbfw.com
touristtravel.com
tqdfycfykfniix.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 19 of 35



tqfzb.com
trackdistrict.com
trainerprotect.com
trecf.com
trhnm.com
trntp.com
trslo.com
trusteer-support.com
trustprogress.com
trwyzn.com
tsesso.com
tshqc.com
tspkm.com
ttcjf.com
ttnrj.com
ttxhqqdhwccx.com
tubbu.com
tuias.com
tvailabwqwcvyb.com
txlax.com
txunw.com
txxzb.com
tycgp.com
tylxxlixposs.com
tyrob.com
tzlet.com
uimad.com
uiyao.com
umobe.com
umsqenmblldjrn.com
unckt.com
uoyqxmhkucrkdo.com
updaterapport.com
upugg.com
uslima.com
uthkh.com
uusto.com
uwimf.com
uznnjdqeyif.com
vacation-team.com
vacka.com
vaexg.com
vankavandoss4.com
vehicleshine.com
vhlhd.com
viersy.com
view-network.com
vmtls.com
vormt.com
waadq.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 20 of 35



wdjqy.com
weathercrash.com
wfwpt.com
whjpj.com
whpns.com
whswb.com
whzmj.com
wigwi.com
wineoperate-meaning.com
wizatoberegisterd4.com
wjcvgakpvfuwwr.com
wkndtw.com
wocpl.com
wozcq.com
wpzth.com
writingsharp.com
wrkjr.com
wtlcf.com
wtrme.com
wwxhkh.com
wxctr.com
wxwhas9arkd9u.com
wyker.com
wyklj.com
wymss.com
wyrre.com
wywzv.com
xabdk.com
xboot.com
xbxhckqknhbbqs.com
xccpr.com
xcpjh.com
xdlmp.com
xeebu.com
xfaojhbppwlpha.com
xfeet.com
xfwkdhbv.com
xgscl.com
xheye.com
xiaoe.com
xjcde.com
xkhcw.com
xlwyh.com
xmwlt.com
xptaqfltucytop.com
xtqql.com
xtrmw.com
xunej.com
xxmqsm.com
xxuoo.com
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 21 of 35



xzjhgt.com
yakfi.com
yanyu.com
yaohi.com
ybhjy.com
ybkhe.com
ydsjb.com
yfoiohrnbgtpoi.com
ygyzh.com
yihel.com
yinstrage.com
yisms.com
yjdkw.com
yldmq.com
ynsls.com
yooza.com
yovat.com
yoyahg.com
yprof.com
yptsz.com
yqqbmw.com
yspzs.com
ytdjntbsqjrdua.com
ytlmb.com
yvoegcw.com
yzalc.com
yzyex.com
zanwh.com
zasou.com
zbydv.com
zhhsj.com
zhwkw.com
zkxcx.com
zkyxr.com
zladz.com
zllpk.com
zmjcpt.com
zqhct.com
zqjxhz.com
zrnub.com
zurqe.com
zwaltt.com
zwitv.com
zxbjb.com
zyxgd.com
zzzus.com
2E3IBC02NSF.COM

4LQL29534DR.COM
BUGZYINCS.COM
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 22 of 35



BUTFYSNM9E6.COM
COMVOLKS-BANK-KONTO-AKTUALISIERUNG.COM
D7X0WYYXNJP.COM
DQNBNEWPROAAXIES3.COM
MUFFINKNIGHTPOWER.COM
NAUGHTYCELEBS.COM
SVE-CE-DA-NAS-POJEBE.COM
TELOTO.COMTHEMARKET12345SUSHI2.COM
UZUZUSEUBUMAANDRO3.COM
WW74DXFXAV1.COM
YAHGODZ.COM
FORGOTURS.NET
J73GDY64REFF625R.CC
0SV50U8EBSF7.COM
2OIDWAPMV2CWP.COM
3RRET4GBICDDVWPMG7.COM
AWLNLQRWSKTBKL.COM
BMCGPLUETUUV.COM
BMUEUUQWXDIM.COM
BRLIJTGHIFGC.COM
BWEIAYYHCPLETI.COM
CCIULPYLFEFSON.COM
CWQMDJMWNRXYQH.COM
DCHHLQQTSLMN.COM
DEBXPPGXQRYH.COM
DMNMLOCKTYDG.COM
DNVNDYYMKKST.COM
DTCSKEEXCHEV.COM
DVYGNTXJBHGB.COM
DXQNQU3GUDEVXOD.COM
EBEICQYIQCKL.COM
FCKJMGGTXCHV.COM
FDCBKTTDCEMN.COM
FFITUXGHQJIR.COM
FIRNKDKKBQXE.COM
FJBEDEKSSSKT.COM
FSRJEUPVDTNU.COM
FUTWHCTDFNLD.COM
GFYYJORMYVVB.COM
GJSXHXTWFNRB.COM
GOJHWFKDLTWK.COM
HGDNXDTSSRMU.COM
HGKLKCIITWGO.COM
HKVYFUVIHSRQ.COM
HMYQDTHTDWNN.COM
HNVVRVVVRQXW.COM
HOJYLQHJSDEO.COM
HPBHVVUJOYERQO.COM
HXIIJNMYVUMN.COM
I1CMSIMCJTHAQ7NBXX.COM
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 23 of 35



IFVVWXCCFUTS.COM
IIMF3UIO3FTE.COM
IKHTYBHKDMYL.COM
IQQPLICDDIQL.COM
JBNMVNGFEUJG.COM
JBYGDPGHSWRJ.COM
JDLEHWDCFLQRWJ.COM
JHOVKAJTUXWFEX.COM
JIHQGOYWJSPRPF.COM
JIXXUVUEXCMV.COM
JWMNGGMJCVMJ.COM
JWNVBNBPBZG8B17DFL.COM
KCCDUHGSWSTE.COM
KCCPXHSDHXEF.COM
KFBGTTXPCJTDOJ.COM
KFQQBOBOOJIR.COM
KREAEYEGNXVNVS.COM
KYYUQUHHONVW.COM
LITCXPQCMSBBQR.COM
LLENNGPOEFXY.COM
LLOTEVSWGWJW.COM
LPFFBJUNXDEU.COM
LPFPQUQUYXOR.COM
LQOCFUUTLYQQ.COM
LSNUWGKJBUBR.COM
LSWFSNC75S6RIZ1SZU.COM
MGBVAHLWRFOXHX.COM
MJSHDRBNMLKP.COM
MMNSKEHNBBBS.COM
NGFXNIICYMYJSM.COM
NHKGFTLWWRIULL.COM
NHKLQPSRNOOK.COM
NIDPLGJRPECSFT.COM
NNNOHOFNMNGS.COM
NNQKSRGTDHJK.COM
NREYCGQHOLLW.COM
NRGHMNOPINVJ.COM
NRSSBKKTTIYW.COM
OCUFQJWTETCD.COM
OFVCDNHBRRYR.COM
OQCKHPIYQQLL.COM
OSGHQRDMLYHH.COM
OXIEQHKWWTUB.COM
PDJMVYYKIBJM.COM
PIIIOOCOOFUX.COM
PIYNOWXHCKLE.COM
PNEIDXMFMCPE.COM
PTXYRGEETSJQ.COM
PXRVVRLFMRQQ.COM
PXSCPWNNQUJQ.COM
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 24 of 35



QBUFBCGWJGUV.COM
QGXDGEMFGXFN.COM
QMYXDQJLDLYU.COM
QRPDJKABOCYJLR.COM
QUBRRFMNWTQF.COM
QXHUVSNNRRKT.COM
RQLKBCDHQNOL.COM
RSBWGNVJYMBB.COM
RSTMNRYJBWHH.COM
RVNPPKRXIOWUMJ.COM
SBBGENMOFWBFJF.COM
SEGPDHCSSTEQ.COM
SLTDTYOACWTVCM.COM
SLUSODUSOFWXRL.COM
SVSKREJRWIQBFO.COM
SXQRUDDORMDC.COM
SYKJRDWWAOEMRS.COM
TBIIMHETDQYN.COM
TCBPXIRUVISC.COM
TCHJGUYSKJXXFY.COM
TLBQKIYVHFIBNP.COM
TQROPXUQIROE.COM
TTPPSSDNFMRS.COM
UEFBWGTXTTXW.COM
UEPTLBJSRSPX.COM
ULPUQVVVYXYY.COM
VESCYYUIYFSV.COM
VITWNUTWVQPF.COM
VKTUVUTQRYVI.COM
VRQFXSAUWSLISG.COM
VVBEDIITXKIY.COM
WDJRQLGJYTCS.COM
WJEWNBVNWNME.COM
WKMIRBBWWHHK.COM
WMKYPLDDYIJS.COM
WNLTLLLEJHHV.COM
WRILUZH2YRRBN.COM
WTSJBEYYTBIL.COM
XECSHOTUYBDH.COM
XGGJWXCJOOBU.COM
XGRHUCCFYYYV.COM
XLMMYITTHHSW.COM
XUULKIBKDNDKVA.COM
YGSLHGDDRKOL.COM
YNBHCCGCTUTC.COM
YUEXDYNGCUYI.COM
ZHGC38ZB36JFYNMA1S.COM
4C5IMWP1YORV385XU7.NET
AHCHQABEQMGPFK.NET
BCHEUFEDDKWF.NET
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 25 of 35



BNDDUFTNFTEU.NET
CVDUC1DT7WRXYOBR7D.NET
DDRCGMYYPOOK.NET
EDWXHGWVFMUV.NET
EMDSWNUOFLTREW.NET
EUFUBTRYQE5YRU1CRJ.NET
FGXLKKFIPTID.NET
FNQPGGWLQYEF.NET
IG2IDCMI7TZ4A8VI3Q.NET
IJJNEHXCHGDE.NET
IYKPEJHIRWHH.NET
LSPIPGKCTTMT.NET
MFKXYUCMXWHW.NET
MILKLMNUVKLG.NET
NOQLJVOPQRRY.NET
OUMTSTJUBVUL.NET
R1GFIDIEXW9BT5.NET
RPCUAPV4CS8R7AFYQ5.NET
SH1VBRCDJCEY5TLOHO.NET
SUNKWQZL2GV61LV41S.NET
TPJCGPYJRMAMUI.NET
UKDUUNNKLLMB.NET
VGXHXTIQHDHL.NET
WFWDHURQNVFF.NET
WW3K1Q83BS32E7UAJ3.NET
WWQCLOFUHDBHJJ.NET
XJDNSLMPOPQD.NET
YOSLY88OPPIIX4QR7X.NET
ZKDKFDLCUT2J3.NET
AADUHBS.COM
ABXSEAEFC.COM
ADSAFJ.COM
AFWHSHSEC.COM
AHGODLOLLK.COM
AJLTFRGX.COM
AJMIZMOM.COM
AJRQFO.COM
AKIAYMOSTER1.COM
AKZWMIA.COM
AMYSAT.COM
AROTEYNLBCV.COM
ARVUP.COM
AUTHORITYGROW.COM
BACRHCCSDBK.COM
BAHCFIAGQ.COM
BDNVGLEUCHH.COM
BEBNHIDXET.COM
BEGQBRM.COM
BFKFKISAHQ.COM
BFPAFG.COM
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 26 of 35



BGBCF.COM
BKAYCA.COM
BLBRQOIAE.COM
BMGDGHHOWBO.COM
BRAMYBVFHEU.COM
BUXYWYIODO.COM
BZWAWTVIR.COM
CAAKEH.COM
CCEPYWC.COM
CHARGECONNECT.COM
CHPHF.COM
CHWLILXLUIR.COM
CKFSIEKCY.COM
CKWGCUYFIV.COM
CLXRIW.COM
CMLBUCMJYGI.COM
COMPANYGARAGE.COM
CONTRIBUTIONMARK.COM
COZENYX.COM
CSYRNWFCJEW.COM
CYDXL.COM
DAAJD.COM
DATEBREAKFAST.COM
DBSYG.COM
DCJFICQ.COM
DDISPNTBCY.COM
DECQE.COM
DHJFRFOFDN.COM
DHUAW.COM
DHWAZZ.COM
DIBAFC.COM
DIPNAJVEH.COM
DJDLIV.COM
DOKJNDN.COM
DORGNCV.COM
DPDKX.COM
DPUPNS.COM
DRZTXEM.COM
DSTQNIHKIR.COM
DUWBXCYMAIM.COM
DWGVLEZXWL.COM
EBAHNOZHS.COM
EBNKLEN.COM
EDISRFO.COM
EGAIFIYWQHX.COM
EHDDWVE.COM
EHMSIL.COM
EIKAOOPM.COM
ELILXTOUY.COM
EMERGENCYSHIP.COM
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 27 of 35



EQBNYMXYEF.COM
ESMSLIGCIZ.COM
EVCUGZQRQP.COM
EYSAPW.COM
EZVZANDUBG.COM
FAHJJW.COM
FBJRFW.COM
FDOMPB.COM
FDYYCFHYIEU.COM
FEHHZBVV.COM
FFBFA.COM
FFFGBYXYG.COM
FIMJBX.COM
FINANCENIRVANA.COM
FISHINGNATIONS.COM
FORTUNEMATERIAL.COM
FWTTAAB.COM
FXGDIQZFL.COM
FXGZFF.COM
GARXED.COM
GDLZX.COM
GETOCKNVSQR.COM
GGBZCXFJ.COM
GGVWKKNCH.COM
GOZSFE.COM
GPIBGDB.COM
GQJEUWUHWP.COM
GSJXFBPEQET.COM
GTCRY.COM
GUGVVZO.COM
GVHBCY.COM
GWCMUIF.COM
HACCKGIAKHL.COM
HANQETTEFDB.COM
HCUMTGE.COM
HDPCSFCQAGZ.COM
HEJGLQVZQP.COM
HJAQDDFT.COM
HMGNMIAODJ.COM
HPBMKMAETCW.COM
HQMZWWPYKEI.COM
HSHKBGVXIS.COM
HSPZHX.COM
HUSTKCTREP.COM
HVVMNGIGAH.COM
IBZQLKWLCD.COM
IDDCKSXVVMA.COM
IDPNOLBO.COM
IENQBX.COM
IIVOTZNUNAA.COM
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 28 of 35



IJKSTWLOBJ.COM
IJPPHDIJWQP.COM
IKQNDH.COM
IKQROAFT.COM
ILKXZPFDF.COM
INAXMYMRDKI.COM
INDEPENDENCEGO.COM
IOZFGEDG.COM
IPDJQVIWDA.COM
IVFJLSRRIE.COM
IVZXQXCGEEE.COM
IWKTIXOCX.COM
JDFTIJ.COM
JEIBWYTQ.COM
JFJMPRIXX.COM
JFVVSRCHIM.COM
JJQPTAGYTFU.COM
JJREBH.COM
JNXGL.COM
JQZEDXFW.COM
JVKYHDJICIY.COM
JVVSRGL.COM
JWMSLSWRVV.COM
KCERDOM.COM
KETFNVLOPB.COM
KLFVRYDDT.COM
KLLYW.COM
KMKLZRAY.COM
KRCJJXHLQCX.COM
KVBYVJLBC.COM
LEWZFHN.COM
LGHPZIGS.COM
LHGPCE.COM
LLBJHOGESDT.COM
LLVIBW.COM
LOHIEUZHB.COM
LQYEDU.COM
LRSNJBVAS.COM
LRWTUMBH.COM
LUIGILATRUFFA.COM
LVRXNAO.COM
MAMIDL.COM
MANAGEMENTPLANT.COM
MATJGPELM.COM
MAWEPKMKEI.COM
MDQZMYP.COM
MGBGDE.COM
MIUWTT.COM
MJFCLS.COM
MMFKOOOVQIG.COM
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 29 of 35



MOILAK.COM
MXHODCZBD.COM
NBGSAZQAEEM.COM
NFKQJHK.COM
NGDWUGUMRWB.COM
NIIPDU.COM
NMYZTRLEE.COM
NNDKBK.COM
NNYAOQABHDR.COM
OKVCRIQ.COM
OLSVE.COM
ONXVDO.COM
OOYOYGYJXEC.COM
OPJXBL.COM
OPZNQYWAKG.COM
OSYZCM.COM
OUJUGL.COM
OURIVHOFAR.COM
OVHITSXQO.COM
PECJCDC.COM
PEYQVFIF.COM
PFRYPQ.COM
PHYBIBCHC.COM
PIDRWAYWOIS.COM
PKIACFNEDA.COM
PMQVBQZQCV.COM
PPVXFKJDU.COM
PROGRESSJOURNEY.COM
PSMORDX.COM
PTAWGTQFJ.COM
PWQAWAV.COM
PWRDGF.COM
PWXDKVBM.COM
PXEUVAI.COM
PZTCAZGC.COM
QAGKIK.COM
QAMBMZGZ.COM
QFYYOYFW.COM
QIHPHCFI.COM
QLEVCZ.COM
QMCPS.COM
QMFQFL.COM
QPLBCZRXHY.COM
QQCYEEFD.COM
QRORIACBE.COM
QRYKXDB.COM
QSYWNOEDK.COM
QUCCBEFW.COM
QVYEOABJDA.COM
QXDEOTH.COM
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 30 of 35



QYEXLDD.COM
RAILDVSQ.COM
RATOJDZBRN.COM
RDKCZHY.COM
REPTZ.COM
RIDFGA.COM
RIZVHHF.COM
RLCRCORHQZU.COM
RMMWW.COM
RTSBONDECL.COM
RTSBRHBT.COM
RUSXMTH.COM
RXCLLIRKCD.COM
RXLOYXXDNHQ.COM
SESKGC.COM
SIBWWJWDXGN.COM
SKTRXOOGC.COM
SOWHDJPQCD.COM
SPYYLJCO.COM
SQJRQLFZK.COM
SQQUKIEKGVB.COM
SRJXHF.COM
SSJFKXHECF.COM
STXGGD.COM
SXGCHZ.COM
SXTWAMGJEL.COM
SXYFNBCZDS.COM
SZGTDY.COM
TBOOJGTPTIX.COM
TBSAIU.COM
TDPVPQFECM.COM
THEWOWPOWNOW1.COM
THEWOWPOWNOW2.COM
THEWOWPOWNOW4.COM
THIXPZHL.COM
TJDKKWMULGD.COM
TJSVFRGBIII.COM
TLGAQYBV.COM
TOCGC.COM
TOLGFX.COM
TPOEGT.COM
TRLNJAFW.COM
TRVRWBGJ.COM
TTFHVKYGCX.COM
TXDREOWEO.COM
UBWJUFFD.COM
UCFLSMJQJMA.COM
UCPJYEBD.COM
UDNFWBHFEN.COM
UIRMPAX.COM
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 31 of 35



UJVOZHZWB.COM
UKQPCVNRCBW.COM
ULVBNOWER.COM
UNSCLO.COM
UTGTNCREDQ.COM
UWTLAAT.COM
UZUZUSEUBUMAANDRO.COM
VHACFV.COM
VIPNH.COM
VKZWRTQ.COM
VMLRVVI.COM
VVGINFNOB.COM
VXMWOK.COM
WAMHIZB.COM
WDLCWCL.COM
WEFBVGI.COM
WEIYQDNKIDZ.COM
WFNQZVQKENT.COM
WHBXGM.COM
WHBZNHYAVIE.COM
WLYPNDTCCT.COM
WMEUSHCO.COM
WNLQVHTXPG.COM
WSDIUVVBAW.COM
WSFLIIYG.COM
WSZLW.COM
WTKFGUSGG.COM
WUWIVXDVDMS.COM
WVINHFW.COM
WWLFMDT.COM
WXWZTSOXJEU.COM
WZHWJ.COM
XDBDPGROBEL.COM
XGCBS.COM
XJJOZJVEL.COM
XQLPUEFZWHW.COM
XSOTWJQNFR.COM
YAFUCN.COM
YCSECAO.COM
YHQXEV.COM
YIAPNYCRHBW.COM
YIESGCP.COM
YIKITKHVCW.COM
YITAR.COM
YKUYDU.COM
YLBEMGL.COM
YNLJZFV.COM
YOEODKRAH.COM
YQVMOSMXGU.COM
YUVQNX.COM
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 32 of 35



YVUOSHTBY.COM
YXZBAO.COM
YZHWG.COM
ZBRNBZ.COM
ZDFRHEI.COM
ZDNTFA.COM
ZEIYVHBBS.COM
ZGIVTFS.COM
ZGVZRP.COM
ZKJQQMFWAU.COM
ZNMOWTDEX.COM
ZNRIJGZFG.COM
ZPKSRCQ.COM
ZQQFGVT.COM
ZWKPWOW.COM
ZZLNUJ.COM
AOWUBVVTC.NET
BDUCK.NET
DOMOW.NET
DRSFCYOJ.NET
EXQIGJMWT.NET
FCUWLQSQ.NET
FLEKILCOAU.NET
PNYRMKR.NET
PPSWG.NET
TVFWTZXNOQ.NET
VZOKMMZ.NET
WAOTYETCYS.NET
WNUNRN.NET
WOLDZEX.NET
XDSECZDIC.NET
ZGBWTRWTRI.NET
ZWBKCZ.NET
ZZLFCSS.NET
3ns6mhelydmha2gd1d7.ddns.net
7nk0shctq6qnunsh38cx1b1.ddns.net
shy2obihktm4abad1t1.ddns.net
sn1nmpg6q4g870wj3dw.ddns.net
tode2oxyfapsxk6wholqtg.ddns.net
utspgd3laf5pop1p5ra.ddns.net
1o4mgi41jpvwdq17lsucm1obvb5o.net
adguwlbxuwklnt.net
afaan.net
banafo.net
bayfu.net
bjsjc.net
bpong.net
bszxw.net
bybel.net
ccslb.net
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 33 of 35



chrpiacfjmgpum.net
ckomlhpbuth.net
clrzishu2nm1.net
cnpis.net
coin-trade24.net
dgjwd.net
dgkmlqipk.net
dkdyw.net
dnoto4zy1el2icech2.net
ebacs.net
ebfdrasqlledcs.net
ebhhztbaihj.net
fosfo.net
ftc40c1qar3791hdm0vbipible.net
ftrip.net
fwusbtl.net
gaiba.net
garby.net
gtpro.net
gurtz.net
heato.net
hltlvgngoluf.net
hosla.net
htjahnnpi.net
ibuty.net
igahs.net
ilmco.net
imvel.net
inanc.net
inrur.net
ipboc.net
isodhlri.net
jetjslugbdtpgv.net
jozam.net
kespe.net
kllnwadrjwhuad.net
kovat.net
lanamusty.net
leiel.net
lqdkyfjwuvvhin.net
medee.net
mickl.net
mitdc.net
mobet.net
mpohr.net
mtspts.net
mwskr.net
mybat.net
ncich.net
nqakcgprtifhmb.net
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 34 of 35



obevari.net
ofpta.net
pafan.net
panqq.net
peritkarch.net
perpa.net
picopiconet.net
piioe.net
poctv.net
pyryt.net
qaqjkesvwpynea.net
qigou.net
qpkpqowsohir.net
rajop.net
randq.net
rivka.net
rstmnryjbwhh.net
scfbn.net
sdkvpkngtjqfmq.net
sehva.net
senhu.net
sewergavel.net
skait.net
slica.net
slspa.net
suntar.net
susim.net
sxrea.net
thecw.net
ticim.net
tnsul.net
tohas.net
ubscf.net
uefcu.net
ugaguuqxdniwck.net
vibee.net
wajdi.net
wooow.net
wwads.net
xkejjkfexx.net
yinsk.net
ypukxjtwskkumb.net
zerma.net
zerrin.net
zolujnafafj.net
zpykj.net
zuqjqazkso.net
ampcan.org
bmkqvcmx.org
cghftpos.org
     Case 2:16-cv-01780-AJS Document 36 Filed 11/26/19 Page 35 of 35



cntxljd.org
crxvkvjmtlz.org
dbnkswcwyjm.org
diuwxjl.org
ehroffm.org
fvlkpjq.org
jetajr.org
kegkmo.org
mslwpwjt.org
nitbfxv.org
nywvks.org
rvylwwomuepp.org
tiwwvlt.org
usrswljs.org
vsbzxpcnji.org
